Exhibit 10.1

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

This Settlement Agreement and Mutual Release (the "Settlement Agreement" or the
"Agreement") is entered into by and between Everi Holdings Inc., including its
parents, subsidiaries, affiliated entities and agents ("Everi") and Ram v. Chary
("Chary") (individually a "Party" or collectively the "Parties"), and shall be
effective on the day on which it is signed by all Parties (the "Effective
Date").

RECITALS

A.         Chary previously served as Everi's President and Chief Executive
Officer and a Director on Everi's Board.

B.         On January 27, 2014, Chary and Everi entered an Employment Agreement,
a Stock Option Agreement, Indemnification Agreement, and a Proprietary
Information and Inventions Agreement. 

C.         On February 13, 2016, Chary was terminated from his position as
Everi's President and Chief Executive Officer and removed from Everi's Board of
Directors.

D.         Subsequent to his termination, disputes arose among the Parties, and
on April 12, 2016, Chary filed a Demand for Arbitration and Statement of Claim
against Everi with the American Arbitration Association, captioned Ram V. Chary
v. Everi Holdings, Inc. and Everi Payments, Inc., No. 01-16-0001-2899 ("the
Arbitration"). Everi filed an Answering Statement and Counterclaim on May 13,
2016. On June 2, 2016, Everi filed an Answer and Counterclaim in the Eighth
Judicial District Court, District Court of Nevada, in the matter captioned Kevin
Kealy v. Everi Holdings, Inc., Case No. A-16-745012-C (the "Kealy Action"),
asserting affirmative claims and naming Chary as counterclaim defendant. Those
claims in the Kealy Action were subsequently compelled to arbitration. The
claims and allegations asserted by the Parties in each and all of the above
proceedings are collectively referred to hereafter as the "Lawsuit."

E.         The Parties now desire to settle and resolve any and all disputes,
claims or disagreements that any Party has or may have against any other Party,
including, but not limited to, all Claims (as defined below) that the Parties
asserted, threatened to assert, or could have asserted in the Lawsuit, or
related to or arising from the Lawsuit or any act or omission by any Party prior
to the Effective Date of this Settlement Agreement.

NOW, THEREFORE, in consideration of the mutual promises and undertakings set
forth below, the sufficiency of which is acknowledged by the Parties, the
Parties agree as follows:

ARGEEMENT

1.         Affirmation of Recitals; Defined Terms.  The recitals set forth above
are true and correct in all respects and are hereby incorporated herein as
specific agreements.   Capitalized terms used herein that are not defined shall
have the meanings assigned to such terms in this Section 1:

"Claims" means any and all claims, demands, suits, liabilities, charges,
actions, causes of action, costs, expenses, judgments, damages and liabilities
of any kind or nature, known or unknown, at law or in equity, choate or
inchoate, arising under contract, tort, common law, state or federal statute or
otherwise, whether suspected or unsuspected, asserted or unasserted, fixed or
contingent, liquidated or unliquidated, in any form or nature and including,
without limitation, any







--------------------------------------------------------------------------------

 



form or type of relief or remedy arising from or relating thereto, that the
Parties have or may have up to and including the Effective Date including
specifically, but not limited to claims made, threatened, or that could have
been made relating to or that otherwise arise from or relate to the subject
matter of, the Lawsuit.

"Group" means, with respect to a particular Person, such Person’s present or
former direct or indirect parents, subsidiaries, companies or entities under
common control with any of the foregoing, affiliates, divisions or other
business units, management or advisory or investment services providers,
officers, directors, managers, members, employees, agents, partners, joint
venturers, co-ventures, shareholders, interest holders, owners, licensees or
licensors, insurers, reinsurers, consultants, representatives, accountants,
attorneys, predecessors, successors, assigns, trustees or fiduciaries affiliated
with them, and each of their successors and assigns.  

"Person" means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, association,
joint venture, governmental authority or any other entity of whatever nature.

"Representatives" means, with respect to a Party, such Party’s controlled
affiliates and its and their respective officers, directors, members, managers,
partners, shareholders, interest holders, agents, accountants, attorneys and
other representatives.

2.         Settlement Payment.  Not later than fourteen (14) days following the
Effective Date, but subject to Section 7, herein, Everi shall cause to be
delivered to Chary's counsel all of the amounts set forth below in this Section
2 (the "Settlement Payments").  The Settlement Payments constitute full and
complete satisfaction of any and every monetary obligation of Everi under this
Agreement and shall be made as follows:

(a)         $3,200,000.00 for severance, from which the required FICA, Medicare
tax, income tax, and other required withholdings will be withheld (the
"Withholdings"), and for which an IRS Form W-2 will be issued to Chary;

(b)         $444,000.00 as compensation for canceled restricted shares, less all
Withholdings and for which an IRS Form W-2 will be issued to Chary; 

(c)         $948,000.00 to Chary as reimbursement for attorneys' fees and
costs.   This payment shall be reported to the IRS on a Form 1099.

3.         Taxes.  Everi has not made, nor does it make any promises or
warranties (express or implied) with regard to the tax consequences, if any, of
the Settlement Payments.  Chary agrees to pay all taxes, if any, which may be
owing on any Settlement Payments, except for the Withholdings, i.e., Everi's
portion of FICA, Medicare and other federal, state or local employer tax
contributions. Chary waives, renounces, and agrees to indemnify and hold Everi,
its respective Groups and Representatives harmless against any claim asserted or
assessed against Chary for unpaid taxes which arises from or relates to the
Settlement Payments, except for any Claim associated with Everi's responsibility
for the Withholdings. The Parties acknowledge that each of them may file with
the appropriate federal, state, and municipal taxing authorities all forms,
reports, or disclosures in respect of the Settlement Payments.







--------------------------------------------------------------------------------

 



4.         Acknowledgement of Settlement. The Parties acknowledge that:

(a)         the Settlement Payments are in full settlement of all Claims of any
kind or character that Chary has, or may ever have had, against Everi, including
by reason of the Lawsuit and the subject matter thereof;

(b)         the consideration, including the releases provided herein, are in
full satisfaction of all obligations and burdens of any kind or character that
Everi has, or may ever have had to Chary, including by reason of the Lawsuit and
the subject matter hereof, and

(c)         by signing this Agreement, and accepting the consideration provided
herein and the benefits of it, Parties are giving up forever any right to seek
further monetary or other relief from the other Party, for any acts or omissions
up to and including the Effective Date.

5.         Group Medical Coverage.   Chary has certain rights to continued group
medical coverage as provided in Section 4.3.3 of the Employment Agreement. Since
Chary's termination, Everi has provided continued coverage for Chary and his
eligible dependents under Everi's group health insurance plans in effect on the
date of his termination in accordance with the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985 ("COBRA"), at no cost to Chary. Everi
shall continue to provide group medical coverage to Chary and his eligible
dependents for the remainder of the eighteen (18) month period provided in
Section 4.3.3 of the Employment Agreement, which expires on August 31, 2017.

6.         Restrictions on Solicitation. Chary agrees to be bound by Section 7
of the Employment Agreement concerning Restrictions on Solicitation after
Termination (but the provisions of Sections 5.2 and 6 of the Employment
Agreement shall be of no further force and effect). Section 7 of the Employment
Agreement shall remain in full force and effect as stated in the Employment
Agreement and is incorporated herein. However, nothing in Section 7 of the
Employment Agreement nor any term in this Agreement shall preclude Chary from
serving as a reference for Everi's current or past employees, provided that such
a request is unsolicited by Chary.

7.         Return of Company Material. Following Chary's termination, Chary
retained certain text-messages, emails and other documents related to Everi
and/or his employment therewith ("Company Material").  Prior to the receipt of
any Settlement Payments, Chary shall return to Everi all originals and all
copies of all Company Material, and any other confidential and proprietary
documents in his possession or in the possession of his Representatives and
Kevin Kealy and his Representatives shall also return to Everi all originals and
all copies of all Company Material, and any other confidential and proprietary
documents in their possession. Chary shall also provide a sworn certification
confirming that no Company Material has been disclosed to a third party. To the
extent Chary has disclosed Company Material to a third party and that party is
not a Chary Representative or otherwise under his control, then Chary agrees to
provide sworn certification of the identity of all such persons and the Company
Material provided to such persons and to fully cooperate to assist in the
recovery of all such materials and information. Nothing in this Agreement shall
prohibit Chary and his counsel from retaining and maintaining the
confidentiality of: the executed copies of this Agreement and Chary’s other
agreements with Everi, the pleadings, motions and memoranda in support thereof,
declarations or affidavits, deposition transcripts and videotapes or documents
reflecting attorney work product or consultant or expert work product (other
than the Company Material referenced above in this Section 7), but only to the
extent necessary to preserve a confidential litigation file. In addition, except
as otherwise expressly stated in this Agreement, this Agreement shall not alter
the Parties’ obligations under the Stipulated Confidentiality Agreement and
Protective Order dated November 29, 2016 and so ordered on





--------------------------------------------------------------------------------

 



November 30, 2016 in the Arbitration, except that Everi shall not be required to
return nor destroy the Company Material Chary produced in discovery and marked
confidential.

8.         Mutual Releases.    

(a)         Chary's Release as to Everi.  Except as provided in Section 8(d)
below, Chary hereby fully, finally and forever releases, waives, and discharges
Everi, the members of its Groups and Representatives (collectively, the "Everi
Released Parties"), from any and all Claims which Chary has or may have had,
against Everi, whether or not apparent or yet to be discovered, including,
without limitation, all Claims in connection with, arising out of or related to:

(i)         the Lawsuit, including the subject matter or allegations thereof;

(ii)        any agreement between or among such Parties;

(iii)       any other matter between such Parties, their respective Groups
and/or their respective Representatives; and/or

(iv)       any claims under federal, state, or local law, rule or regulation or
public policies of the United States of America, the State of Nevada, and any or
all other states, counties, municipalities, territories, or possessions of the
United States of America.

Except as provided in Section 8(d) below, this Agreement resolves any Claims for
relief that could have been alleged by Chary, no matter how characterized,
including, without limitation, compensatory damages, damages for breach of
contract, bad faith, fraud, general damages of any kind, reliance damages,
liquidated damages, damages for humiliation and embarrassment, punitive damages,
damages for harm to reputation, costs and attorneys' fees and costs related to
or arising from the Lawsuit or the subject matter or allegations thereof.

(b)        Everi's Release as to Chary.  Except as provided in Section 8(d)
below, Everi hereby fully, finally and forever releases, waives, and discharges
Chary and his Representatives (collectively the "Chary Released Parties") from
any and all Claims which Everi has or may have had, against Chary, whether or
not apparent or yet to be discovered, including, without limitation, all Claims
in connection with, arising out of or related to:

(i)         the Lawsuit, including the subject matter or allegations thereof;

(ii)        any agreement between or among such Parties;

(iii)       any other matter between such Parties or, their respective Groups,
and/or their respective Representatives; and/or

(iv)       any claims under federal, state, or local law, rule or regulation or
public policies of the United States of America, the State of Nevada, and any or
all other states, counties, municipalities, territories, or possessions of the
United States of America.

Except as provided in Section 8(d) below, this Agreement resolves any Claims for
relief that could have been alleged by Everi, no matter how characterized,
including, without limitation, compensatory damages, damages for breach of
contract, bad faith, fraud, general damages of any kind, reliance damages,
liquidated damages, damages for humiliation and embarrassment, punitive damages,
damages for harm to reputation, costs and attorneys' fees and costs related to
or arising from the Lawsuit or the subject matter or allegations thereof.







--------------------------------------------------------------------------------

 



(c)        Waiver.  Notwithstanding anything contained in this Agreement to the
contrary, the Parties expressly acknowledge and agree that they:

(i)          may hereafter discover facts in existence prior to the Effective
Date in addition to those that they now know or believe to be true with respect
to the Lawsuit (including the subject matter or allegations thereof); and

(ii)         may have sustained damages, losses, fees, costs, and/or expenses
that are presently unknown and unsuspected, and that such damages, losses, fees,
costs, and/or expenses as any, some, or all of the Parties may have sustained
might give rise to additional damages, losses, attorneys’ fees, costs, and/or
expenses in the future. 

Nevertheless, the Parties expressly acknowledge that this Agreement has been
negotiated and agreed upon in light of such possible unknown facts and such
possible damages, losses, fees, costs, and/or expenses, and each expressly
waives any and all rights under any law, rule or regulation.  Each Party
expressly acknowledges that this waiver in this Section 8(c) was separately
bargained for and is a material term of this Agreement.  

(d)        Certain Exceptions.  Notwithstanding anything contained in this
Agreement to the contrary, the Parties expressly acknowledge and agree that
nothing contained in this Agreement:

(i)         shall constitute a release of any Claim that any Party might have
against the other relating to any breach of this Agreement; or

(ii)        shall constitute a release or waiver of any rights or obligations
that any Party has and will continue to have in the future under the
Indemnification Agreement, that the Parties executed on January 27, 2014.

(iii)       is intended to foreclose Claims by a Party based on future conduct
of a Party that otherwise is not released by this Agreement; or

(iv)       is intended to release Claims to the extent such claims cannot be
released by applicable law.  

(e)        Indemnification for Breach of Release:

(i)         Chary agrees to promptly indemnify and hold each of the Everi
Released Parties harmless from any liabilities, costs or obligations with
respect to any Claim that is covered by the release set forth in this Section 8
but is nonetheless brought by Chary against any Everi Released Party (including,
without limitation, any attorney’s fees or other charges incurred in defending
against any such Claim).

(ii)        Everi agrees to promptly indemnify and hold each of the Chary
Released Parties harmless from any liabilities, costs or obligations with
respect to any Claim that is covered by the release set forth in this Section 8
but is nonetheless brought by Everi against any Chary Released Party (including,
without limitation, any attorney fees or other charges incurred in defending
against any such Claim).

9.         Dismissal of Lawsuit.  Within two (2) business days of the completion
of the obligations set forth in Section 2, the Parties, through their respective
counsel, shall file with the American Arbitration Association a Joint
Stipulation of Dismissal with Prejudice of all claims in the Lawsuit, in the
form attached as Exhibit B, with each party to bear its own attorneys' fees and
costs, and







--------------------------------------------------------------------------------

 



shall file with the Court a Joint Stipulation of Dismissal with prejudice of all
claims asserted by Everi against Chary in the Kealy Action, in the form attached
as Exhibit C, with each party to bear its own attorneys’ fees and costs. 

10.         Covenant Not to Sue and Non-Assistance.  Except as provided in
Section 8(d), the Parties, to the extent allowed by law and the rules of
professional conduct, hereby forever agree and covenant that they will not,
directly or indirectly:

(a)         institute or cause to be instituted any legal action, arbitration,
or judicial or administrative proceeding without regard to name or form,
concerning the matters released herein;

(b)         pursue, sue, maintain, or prosecute (or in any manner threaten,
assert, commence or pursue), through arbitration demand, administrative or
quasi-judicial claim, lawsuit or other judicial proceeding without regard to
name or form, concerning the matters released herein; 

(c)         provide information or assistance of any kind to any
non-governmental/non-regulatory entity or individual concerning the
investigation or prosecution of any Claim against any other Party or the matters
released herein, except pursuant to subpoena, court order, or other legal
process. No Party shall be entitled to rely upon the foregoing exception for
disclosures pursuant to subpoena, court order, or legal process unless it
provides the other Party with practical prompt notice so that it has a
reasonable opportunity to contest the right of the requesting person or entity
to such disclosure before the Party makes such disclosure. Generally speaking,
and absent exceptional circumstances, this shall require written notice within
the five (5) business days following service of the subpoena, court order, or
legal process, or prior to the return date stated in the subpoena, court order,
or legal process, whichever is earlier, unless such notice is prohibited by
law. 

Nothing herein shall prevent the Parties from cooperating, and providing
information or assistance to any governmental or regulatory agency, entity, or
body concerning the investigation, prosecution, or any inquiry of any Claim
about or against Everi or Chary or the matters released herein, in their sole
and absolute discretion. No Party shall be entitled to notice of such disclosure
to any governmental or regulatory agency, entity or body.

11.         Attorneys’ Fees.  The Parties understand and agree that the
Settlement Payments are made in complete satisfaction of any right that any
Party or its counsel may have to recover attorneys' fees from other Party.  The
foregoing notwithstanding, in any action relating to or arising from an alleged
breach of this Agreement, the substantially prevailing Party shall recover from
the other Party the expenses incurred by the prevailing party in connection with
the action, including court costs and reasonable attorneys’ fees.

12.         No Admission of Liability.  The Parties understand and agree that
the Settlement Payments, and releases in Section 8, were agreed upon as a
compromise and final settlement of disputed Claims in respect of the Lawsuit
(including the subject matter or allegations thereof) and that any Party’s entry
into this Agreement or the payment of the Settlement Payments is not, and may
not be construed as, an admission of liability by any of the Parties and is not
to be construed as an admission that any of the Parties or any other Person
engaged in any wrongful, tortious or unlawful activity. Each Party expressly
denies any liability of any kind to any other Party to this Agreement, and
expressly denies and disputes the allegations made against it, her, him, or them
in the Lawsuit.







--------------------------------------------------------------------------------

 



13.        Joint Press Release. Chary and Everi hereby approve the joint press
release attached hereto as Exhibit A and agree that such press release shall be
issued publicly by the Parties promptly after the execution of this Agreement.

14.        Non-Disparagement. 

(a)         Chary agrees not to, whether individually or jointly, and whether
affirmatively or by silence, make or permit (or authorize, encourage or assist
another Person acting on behalf of such Person to make or permit), a statement,
comment, remark, representation, expression of opinion, writing, e-mail or other
electronic writing or transmittal or posting or any other form of communication
to any Person which disparages or defames Everi, its directors, executives, or
employees,  including in respect of its or their business practices, character,
morals, trustworthiness or honesty.

(b)         Everi agrees not to and to cause the members of  its respective
Groups (to the extent a member of any such Group is or was acting within the
scope of his/her authority on behalf of such Corporate Party) not to, whether
individually or jointly, and whether affirmatively or by silence, make or permit
(or authorize,  encourage or assist another Person acting on behalf of any such
Person to make or permit), a statement, comment, remark, representation,
expression of opinion, writing, e-mail or other electronic writing or
transmittal or posting or any other form of communication to any Person which
disparages or defames Chary, including in respect his business practices,
character, morals, trustworthiness or honesty.

(c)         The Parties agree that this Section 14 is not intended to preclude
or inhibit a Party’s truthful testimony if so compelled in a proceeding to which
the testifying Party is subject to subpoena or similar judicial process. 

15.       Representations and Warranties.  Each Party represents and warrants,
as to himself or itself only and on a several and not joint basis, that:

(a)         Such Party has read this Agreement, fully understands it, and fully
understands its legal effect and binding nature.  Such Party further
acknowledges that he, she or it is acting voluntarily and of his, her, or its
own free will in entering into and executing this Agreement.  Each Party which
is not an individual warrants that the signatory of such Party hereto is
competent and duly authorized to enter into this Agreement on behalf of the
Party, and with his or her signature binds the Party for which he or she
executes this Agreement.

(b)         Such Party affirms that it has had every opportunity which he, she,
or it deems necessary to inquire about the facts and dealings between the
Parties; that each Party has retained counsel independently selected by him,
her, or it and obtained all advice which he, she, or it deems necessary
regarding this Agreement, including without limitation the meaning,
applicability, and actual and potential breadth of the releases and waivers
contained in this Agreement; and each Party affirms that he, she, or it fully
understands and accepts the legal effect and binding nature of this Agreement.

(c)         No Party has assigned, transferred, or granted, or purported to
assign, transfer, or grant, any of the Claims disposed of by this Agreement.

(d)         Such Party has obtained all necessary consents, approvals or
authorizations required to execute and deliver this Agreement and perform such
Party’s obligations hereunder.







--------------------------------------------------------------------------------

 



(e)         Such Party has full power and authority to execute and deliver this
Agreement, to carry out its and their obligations hereunder and to consummate
the transactions contemplated hereby. 

(f)         The execution and delivery by such Party of this Agreement, the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of such Party, and no other action on the part of such Party
is necessary to authorize the execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated hereunder. 

(g)         Such Party has duly executed and delivered this Agreement and this
Agreement constitutes the legal, valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms, except to the
extent that its enforceability may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and to general equitable principles.

16.       Misunderstanding as to Facts.  Each of the Parties understands,
acknowledges and agrees that if any fact now believed to be true is found
hereafter to be other than, or different from, that which is now believed, such
Party expressly assumes the risk of such difference in fact and agrees that this
Agreement shall be, and will remain, effective notwithstanding any such
difference in fact.  Each of the Parties expressly waives any and all rights
such Party may have under any statute or common law principle that would limit
the effect of the releases contained in this Agreement based upon such Party’s
knowledge at the time this Agreement is executed.  The Parties acknowledge that
their adversarial relationship precludes any affirmative obligation of
disclosure, and expressly disclaim all reliance upon information supplied or
concealed by the adverse party or its counsel in connection with the negotiation
and/or execution of this Agreement.

17.       Arms-Length.  This Agreement has been negotiated at arms’ length
between persons knowledgeable in its subject matter, and each Party hereto has
reviewed this Agreement in consultation with its counsel.  Accordingly, any rule
of law or any legal decision that would require interpretation of any
ambiguities in this Agreement against the Party that has drafted it, is of no
application and is expressly waived.

18.       Further Action.  Each of the Parties shall, for no further
consideration, use good faith efforts to perform all such other actions and
execute, acknowledge, and deliver and cause to be executed, acknowledged and
delivered such other documents as may be reasonably required to effectuate the
intent of the Parties as reflected in this Agreement.

19.       Notices:   All notices in connection with this Agreement shall be in
writing and delivered as follows:

For Chary:

Ram V. Chary

39 Panorama Crest Avenue

Las Vegas, Nevada 89135

 

With Copies to:

 

Donald H. Chase, Esq.

Morrison Cohen LLP







--------------------------------------------------------------------------------

 



909 Third Avenue, 27th Floor

New York, New York 10022

dchase@morrisoncohen.com

 

For Everi:

Juliet L. Lim

Everi Holdings Inc.

7250 S. Tenaya Way, Suite 100

Las Vegas, Nevada 89113

jlim@everi.com

 

With copies to:

 

James J. Pisanelli, Esq.

Pisanelli Bice PLLC

400 South 7th Street, Suite 300

Las Vegas, Nevada  89101

jjp@pisanellibice.com

 

20.       Miscellaneous.

(a)         Additional Warranty and Acknowledgment.  Each of the Parties
warrants and represents that such Party has not been offered any promise or
inducement except as expressly provided in this Agreement, and that this
Agreement is not in violation of or in conflict with any other agreement of any
Party.

(b)         Survival of Covenants and Warranties.  All covenants and warranties
contained in this Agreement are contractual and shall survive the execution of
this Agreement.

(c)         Successors and Assigns.  This Agreement shall be binding in all
respects upon, and shall inure to the benefit of, the Parties' heirs, legal
representatives, successors and permitted assigns.

(d)         Governing Law.  This Settlement Agreement is intended to be enforced
according to its written terms under the laws of the State of Nevada.  Venue for
any legal action concerning this Settlement Agreement shall lie exclusively in
the Eighth Judicial District Court, Clark County, Nevada.  All Parties consent
to jurisdiction and venue in that Court.

(e)         Severability.  In the event that an arbitrator or court of competent
jurisdiction enters a final judgment or decision holding invalid any provision
of this Agreement, the remainder of this Agreement shall be fully enforceable to
the fullest extent permitted under law.  Each clause of this Agreement is an
independent agreement supported by adequate consideration and intended to be
fully enforceable between and among the Parties to this Agreement.  

(f)         Integration.  This Agreement embodies the entire agreement of the
Parties with respect to the subject matter hereof, and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, whether expressed or implied, by any
officer, employee or representative of any Party with respect thereto.  The
granting of any waiver with respect to any failure to comply with any provision
of this





--------------------------------------------------------------------------------

 



Agreement shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure to comply with any provision of this Agreement.

(g)         Modification.  This Agreement shall not be modified except in a
writing signed by all of the Parties.

(h)         Waiver.  No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be an estoppel against the enforcement of any
provision of this Agreement, except by a writing signed by the party charged
with the waiver or estoppel.  No waiver of any breach of this Agreement shall be
deemed a waiver of any later breach of the same provision or any other provision
of this Agreement.

(i)         Headings.  Headings are intended solely as a convenience and shall
not control the meaning or interpretation of any provision of this Agreement.

(j)         Gender and Number.  Pronouns contained in this Agreement shall apply
equally to the feminine, neuter and masculine genders.  The singular shall
include the plural, and the plural shall include the singular.

(k)         Construction.  Each of the Parties acknowledges that such Party has
reviewed this Agreement in its entirety and has had a full and fair opportunity
to negotiate its terms and to consult with counsel of such Party’s own choosing
concerning the meaning and effect of this Agreement.  Each Party therefore
waives all applicable rules of construction that any provision of this Agreement
should be construed against its drafter, and agrees that all provisions of the
agreement shall be construed as a whole, according to the fair meaning of the
language used.  

(l)         Counterparts; Telecopies and Portable Document Format.  This
Agreement may be executed in counterparts, or by copies transmitted by
telecopier or Portable Document Format ("PDF"), all of which shall be given the
same force and effect as the original.

IN WITNESS WHEREOF, the Parties hereby execute this Settlement Agreement.

 

 

 

 

 

EVERI HOLDINGS INC.

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

/s/ Ram V. Chary

 

 

 

RAM V. CHARY

Its:

EVP, CFO

 

 

 

 

 

 

Date:

March 14, 2017

Date:

March 15, 2017

 

 

 

 







--------------------------------------------------------------------------------

 



EXHIBIT A

 

Picture 1 [evri20170331ex1015c4209001.jpg]

 

EVERI HOLDINGS COMPLETES SETTLEMENT AGREEMENT WITH FORMER PRESIDENT AND CEO

 

Las Vegas, NV – March 17, 2017 – Everi Holdings Inc. (NYSE: EVRI) (“Everi” or
the “Company”), announced today that it has entered into a binding settlement
agreement with its former President and Chief Executive Officer, Ram V.
Chary.  Pursuant to the terms of the settlement agreement, and Mr. Chary’s
employment agreement, Mr. Chary will receive payments totaling $4.6 million
inclusive of $0.9 million in legal fees. 

 

E. Miles Kilburn, Everi’s Chairman of the Board, commented: “This is another
step forward in our initiatives to position Everi for improved performance based
on our strong and diverse portfolio of gaming and payments solutions. I
personally appreciate the integrity with which Mr. Chary approached the
negotiations that resulted in this settlement agreement.”

 

About Everi Holdings

 

Everi Holdings is dedicated to providing video and mechanical reel gaming
content and technology solutions, integrated gaming payments solutions and
compliance and efficiency software. The Company’s Games business provides: (a)
comprehensive content, electronic gaming units and systems for Native American
and commercial casinos, including the award winning TournEvent® slot tournament
solution; and (b) the central determinant system for the video lottery terminals
installed at racetracks in the State of New York. The Company’s Payments
business provides: (a) access to cash at gaming facilities via Automated Teller
Machine cash withdrawals, credit card cash access transactions, point of sale
debit card transactions, and check verification and warranty services; (b) fully
integrated gaming industry kiosks that provide cash access and related services;
(c) products and services that improve credit decision making, automate cashier
operations and enhance patron marketing activities for gaming establishments;
(d) compliance, audit and data solutions; and (e) online payment processing
solutions for gaming operators in states that offer intrastate, Internet-based
gaming and lottery activities.

 

Cautionary Note Regarding Forward-Looking Statements

 

This press release contains “forward-looking statements” as defined in the U.S.
Private Securities Litigation Reform Act of 1995. Forward-looking statements
often address our expected future business, plans, objectives and financial
performance, and often contain words such as “goal,” “target,” “future,”
“estimate,” “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,”
“project,” “may,” “should,” or “will” and similar expressions to identify
forward-looking statements. These forward-looking statements are subject to
various risks and uncertainties that could cause actual results to differ
materially from those projected or assumed, including, but not







--------------------------------------------------------------------------------

 



limited to, the risks identified in the "Risk Factors," "Management's Discussion
and Analysis of Financial Condition and Results of Operations" and "Business"
sections of our Annual Report on Form 10-K for the fiscal year ended December
31, 2015, as applicable, and the other risks identified from time to time in our
other press releases, reports and filings with the SEC.  If any of our
projections or assumptions prove to be incorrect, our actual results and the
timing of certain events could differ materially from the forward-looking
statements.

 

Contacts:

 

Investor Relations

Richard Land, James Leahy

JCIR

212-835-8500 or evri@jcir.com

 







--------------------------------------------------------------------------------

 



EXHIBIT B

AMERICAN ARBITRATION ASSOCIATION

 

 

 

In the Matter of the Arbitration Between

 

RAM V. CHARY,

 

Claimant,

 

- against –

 

 

AAA No. 01-16-0001-2899

 

 

 

 

EVERI HOLDINGS, INC., and EVERI PAYMENTS, INC.,

Joint Stipulation Of
Dismissal With Prejudice

 

 

Respondents,

 

And related Counterclaim.

 

 

Claimant Ram V. Chary and Respondents Everi Holdings, Inc. and Everi Payments,
Inc., by and through their undersigned counsel, hereby stipulate and agree that
all and each of the claims, demands and causes of action set forth in this
arbitration proceeding be dismissed with prejudice, and without attorneys’ fees
or costs to any party (except as set forth in their settlement agreement).

 

 

 

 

 

 

 

DATED this 5th day of April, 2017

 

DATED this 5th day of April, 2017

 

 

 

 

 

 

 

 

 

By:

/s/ Dustun H. Holmes

 

By:

/s/ Donald H. Chase

 

James J. Pisanelli, Esq.

 

 

Donald H. Chase, Esq.

 

Dustun H. Holmes, Esq.

 

 

Morrison Cohen LLP

 

Robert A Ryan, Esq.

 

 

909 Third Avenue

 

PISANELLI BICE PLLC

 

 

New York, NY 1022-4784

 

400 South 7th Street, Suite 300

 

 

 

 

Las Vegas, Nevada 89101

 

 

Dennis L. Kennedy, Esq.

 

 

 

 

BAILEY KENNEDY

Attorneys for Respondents

 

 

8984 Spanish Ridge Avenue

 

 

 

 

Las Vegas, Nevada 89148-1302

 

 

 

 

 

 

Attorneys for Claimant







--------------------------------------------------------------------------------

 



EXHIBIT C

 

DISTRICT COURT

 

CLARK COUNTY, NEVADA

 

 

 

 

 

)

 

KEVIN KEALY, an individual

)

Case No. A-16-735012-C

 

)

 

Plaintiff,

)

Dept. No. I

 

)

 

vs.

)

STIPULATION AND ORDER

 

)

OF DISMISSAL WITH PREJUDICE

EVERI HOLDINGS, INC., a Delaware

)

 

corporation, f/k/a GLOBAL CASH ACCESS

)

 

HOLDINGS, INC.

)

 

 

)

 

Defendant.

)

 

 

)

 

 

 

 

EVERI HOLDINGS, INC., a Delaware

)

 

corporation, f/k/a GLOBAL CASH ACCESS

)

 

HOLDINGS, INC.

)

 

 

)

 

Counter-Claimant,

)

 

 

)

 

vs.

)

 

 

)

 

KEVIN KEALY, an individual; RAM V.

)

 

CHARY, an individual,

)

 

 

)

 

Counter-Defendants.

)

 

 

)

 

 

Plaintiff Kevin Kealy (“Kealy”), Defendant/Counter-Claimant Everi Holdings, Inc.
(“Everi”), and Counter-Defendant Ram V. Chary (“Chary”), by and through their
undersigned counsel, hereby stipulate and agree that all and each of the claims
set forth in the above-captioned proceeding be dismissed with prejudice and
without attorney’s fees or costs to any party (except as set forth in the
parties’ respective settlement agreements).







--------------------------------------------------------------------------------

 



 

DATED this 7th day of April, 2017

 

DATED this 5th day of April, 2017

 

 

 

 

 

PISANELLI BICE PLLC

 

BAILEY KENNEDY

 

 

 

 

 

By:

/s/ Robert A. Ryan

 

By:

/s/ Amanda L. Stevens

 

James J. Pisanelli, Esq., Bar No. 4027

 

 

Dennis L. Kennedy, Esq., Bar No. 1462

 

Dustun H. Holmes, Esq., Bar No. 12776

 

 

Joseph A. Liebman, Esq., Bar No. 10125

 

Robert A. Ryan, Esq., Bar No. 12084

 

 

Amanda L. Stevens, Esq., Bar No. 13966

 

400 South 7th Street, Suite 300

 

 

8984 Spanish Ridge Avenue

 

Las Vegas, Nevada 89101

 

 

Las Vegas, Nevada  89148-1302

 

 

 

 

 

Attorneys for Everi Holdings, Inc.

 

Attorneys for Kevin Kealy and Ram v. Chary

 

ORDER

 

 

 

 

 

IT IS SO ORDERED:

 

 

 

 

This 10th day of April 2017

 

 

 

 

 

 

/s/ Kenneth C. Cory

 

 

DISTRICT COURT JUDGE

 

 

 

 

 

 

Respectfully submitted by:

 

 

 

PISANELLI BICE PLLC

 

 

 

By:

/s/ Robert A. Ryan

 

 

James J. Pisanelli, Esq., Bar No. 4027

 

 

Dustun H. Holmes, Esq., Bar No. 12776

 

 

Robert A. Ryan, Esq., Bar No. 12084

 

 

400 South 7th Street, Suite 300

 

 

Las Vegas, Nevada 89101

 

 

 

 

 



--------------------------------------------------------------------------------